  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 1 of 9 PageID #: 88


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DANIEL VAN ALLEN,                               )
                                                )
        Plaintiff,                              )
                                                )
     vs.                                        )           Case No. 4:20-CV-01262 SEP
                                                )
TAMI LAWSON, et al.,                            )
                                                )
        Defendants.                             )
                                MEMORANDUM AND ORDER
       Before the Court is Defendants’ Motion to Dismiss. Doc. 10. The Motion is fully
briefed. For the reasons set forth below, the Motion is denied.
                                        BACKGROUND
       Self-represented Plaintiff Daniel Van Allen is an inmate with the Missouri
Department of Corrections (MDOC), confined at Farmington Correctional Center (FCC).
Plaintiff is participating in the Missouri Sexual Offender Program (MOSOP) at FCC, which he
claims is a requirement of his parole. Plaintiff alleges that there is an “ongoing and
dangerous issue” at FCC of threats and extortion by gang members, who “intend to target
gays, transgenders, and sex-offenders.” Doc. 1 at 5, 9. Plaintiff identifies himself as fitting
into two of these categories: gay and sex-offender. Id. at 6, 10.
       Plaintiff brought this civil rights action under 42 U.S.C. § 1983 in September 2020
against four MDOC employees. On December 15, 2020, the Court dismissed multiple claims
and defendants for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B). See Doc. 4. The
Court directed the Clerk to issue process against two defendants, Tami Lawson (FCC
Warden) and John Hagerty (Functional Unit Manager at FCC), in their individual capacities
only, as to Plaintiff’s claims of First Amendment retaliation.
       As relevant to his surviving claims against Defendants Lawson and Hagerty,
Plaintiff’s allegations are as follows. In March 2020, Plaintiff had a detention hearing with
Defendant Functional Unit Manager John Hagerty. Doc. 1 at 7. Plaintiff asserts that when
he complained to Hagerty about the gang extortion at FCC, he was “threatened” and told it
was his own fault. Id. at 5, 7. Hagerty stated that if Plaintiff went “to the hole” again for


                                                1
  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 2 of 9 PageID #: 89


complaints concerning gang extortion, Hagerty would “make sure” Plaintiff lost his college
classes and was transferred to a different facility. Id. at 7. A transfer would mean that
Plaintiff could not participate in the MOSOP (which is only offered at FCC), and as a result,
he would lose his parole date. Id. at 5-6. Plaintiff alleges he made his first extortion
payment to an FCC gang member in the month after his meeting with Hagerty, because
Plaintiff had realized that he would not get help from the FCC staff.
       As to Defendant Lawson, Plaintiff alleges that he mailed the Complaint in this matter
from FCC on August 31. Id. at 11. Two days later he was put in administrative segregation
by Warden Lawson after she received a copy of Plaintiff’s claims in this suit. Plaintiff states
that he was placed in segregation for 30 days for filing this lawsuit and that he “will be
kicked out” of his college classes, as threatened, as a result of the segregation. Id.
       For relief, Plaintiff asks that Defendants and MDOC make some changes to their
practices and policies, and he seeks $100,000 in “punitive monetary damages.” Id. at 12-14.
                               ARGUMENTS OF THE PARTIES
       Defendants Lawson and Hagerty move for dismissal of Plaintiff’s Complaint under
Federal Rule of Civil Procedure 12(b)(6). Doc. 10. Defendants argue three points in their
motion: (1) Plaintiff’s Complaint must be dismissed because he failed to exhaust
administrative remedies; (2) Plaintiff’s claim for money damages is barred because he
failed to plead facts establishing a physical injury; and (3) Defendants are entitled to the
defense of qualified immunity. Id. at 4-8.
       First, Defendants assert the Complaint is subject to dismissal for failure to exhaust
administrative remedies. It is established that exhaustion of available administrative
remedies is a mandatory prerequisite to a § 1983 suit for money damages under the Prison
Litigation Reform Act (PLRA). 42 U.S.C. § 1997e(a). According to Defendants, Plaintiff
failed to utilize MDOC’s three-step grievance procedure for each of his claims, as required
for exhaustion of administrative remedies.
       Defendants contend that Plaintiff’s claim to have been afraid to utilize the prison
grievance process lacks credibility, given that he was not afraid to file this civil lawsuit.
Defendants also question the credibility of Plaintiff’s assertion that he has lost his access to
MOSOP and class credits, as Plaintiff remains in custody at FCC. According to Defendants,
Plaintiff failed to plead facts demonstrating that he attempted to use the grievance process


                                                2
  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 3 of 9 PageID #: 90


or that the process was unavailable to him. Defendants assert that a threat of retaliation by
Hagerty is not enough to avoid exhaustion of the grievance process, citing an Eighth Circuit
case holding that a plaintiff alleging excessive force against prison guards who threatened
to kill him if he reported a beating was still required to exhaust administrative remedies.
See Porter v. Nussle, 534 U.S. 516, 520-21 (2002) (holding that the PLRA’s exhaustion
requirement applies to single-incident claims affecting only particular prisoners, like
excessive force suits).
       Second, Defendants argue that Plaintiff is not entitled to money damages because he
failed to plead any facts showing that he suffered a physical injury. Under the PLRA, a claim
for mental or emotional injury is insufficient for money damages. 42 U.S.C. § 1997e(e). As
such, Defendants assert that Plaintiff’s claim for damages must be dismissed.
       Third, Defendants assert that they are entitled to the defense of qualified immunity.
Plaintiff has the burden of overcoming the Defendants’ claim of qualified immunity, they
contend, by proving that the facts alleged establish a violation of a constitutional right that
was clearly established at the time of the violation. Defendants assert that Plaintiff has not
pled enough to demonstrate the violation of a constitutional right and therefore, they are
immune from suit.
       In response, Plaintiff argues that he had valid reasons not to exhaust the MDOC
grievance process. Doc. 12. He claims to have filed grievances in the past and experienced
retaliation as a result. Plaintiff states that his lack of relief through past experience with
the grievance process has left him with no faith in the system and a belief that it does not
“actually work[].” Id. at 1. Plaintiff also argues that he did not have the time to exhaust his
Complaint through the three-step process because “if the threats that were already being
carried out had continued for that amount of time the loss of college courses, getting
transferred and losing the opportunity for MOSOP would have all come to pass.” Id. at 1-2.
Plaintiff credits the filing of this lawsuit for his release from administrative protective
custody, the reinstatement of his college courses, and the fact that he is now in MOSOP. Id.
at 2. Plaintiff does not address Defendants’ other arguments concerning lack of physical
injury and qualified immunity in his Response in Opposition to the Motion to Dismiss.
       In their Reply, Defendants note that Plaintiff admits that he failed to exhaust his
administrative remedies, and they argue that his reasons for doing so are not sufficient to


                                                3
     Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 4 of 9 PageID #: 91


avoid mandatory dismissal. Doc. 13. Defendants further argue that Plaintiff fails to allege
that the grievance process was unavailable to him. Id. at 3. Defendants therefore claim the
Complaint must be dismissed for failure to exhaust.
                                        LEGAL STANDARD
         The purpose of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)
is to test the legal sufficiency of the complaint. To survive a motion to dismiss for failure to
state a claim, a plaintiff’s complaint must contain “sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The reviewing
court accepts the plaintiff’s factual allegations as true and draws all reasonable inferences
in favor of the nonmoving party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (quoting
Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)). But “[c]ourts are not bound to
accept as true a legal conclusion couched as a factual allegation, and factual allegations
must be enough to raise a right to relief above the speculative level.” Id. (internal quotation
marks and citation omitted).
         In civil rights actions, a complaint should be liberally construed when determining
whether it has stated a cause of action sufficient to survive a motion to dismiss. Frey v. City
of Herculaneum, 44 F.3d 667, 671 (8th Cir. 1995). The factual allegations of a complaint are
assumed true and construed in favor of the plaintiff, “even if it strikes a savvy judge that
actual proof of those facts is improbable.” Twombly, 550 U.S. at 556. Therefore, “a Rule
12(b)(6) motion to dismiss a complaint should not be granted unless it appears beyond a
doubt that the plaintiff can prove no set of facts which would entitle the plaintiff to relief.”
Coleman v. Watt, 40 F.3d 255, 258 (8th Cir. 1994).
                                           DISCUSSION
I.       Exhaustion of Administrative Remedies
         Pursuant to the PLRA, “[n]o action shall be brought with respect to prison
conditions under section 1983 . . . by a prisoner confined in any jail, prison, or other
correctional facility until such administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e(a). Exhaustion is mandatory for all suits about prison life and it is a
prerequisite to bringing a federal suit. Porter v. Nussle, 534 U.S. 516, 524, 532 (2002). A
prisoner is not required to plead and demonstrate exhaustion in the complaint, however.


                                                  4
  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 5 of 9 PageID #: 92


Jones. v. Bock, 549 U.S. 199, 212-16 (2007). Failure to exhaust is an affirmative defense,
which must be proven by the defendants. Id.; see also Porter v. Sturm, 781 F.3d 448, 451
(8th Cir. 2015).
       Administrative remedies are “available” if they “are capable of use to obtain some
relief for the action complained of.” Ross v. Blake, 136 S.Ct. 1850, 1859 (2016) (quoting
Booth v. Churner, 532 U.S. 731, 738 (2001)) (internal quotation marks omitted). Inmates
are excused from exhausting administrative remedies when prison officials prevent them
from using the procedures, or when the officials themselves fail to comply with the
procedures. Porter, 781 F.3d at 452 (citing Gibson v. Weber, 431 F.3d 339, 341 (8th Cir.
2005)). Furthermore, administrative remedies are not available “when prison
administrators thwart inmates from taking advantage of a grievance process through
machination, misrepresentation, or intimidation.” Ross, 136 S.Ct. at 1860. In such cases,
the inmate is not required to exhaust his claims before suing in federal court. Id.
       The Eighth Circuit recently observed that other circuits have split on the test to
determine whether fear of retaliation excuses an inmate from the PLRA’s exhaustion
requirements. East v. Minnehaha Cnty., 986 F.3d 816, 821 (8th Cir. 2021) (collecting cases).
Without taking a position on that split, the Eighth Circuit observed that, under either test, a
plaintiff must show that the circumstances were such that fear of retaliation would have
deterred a “reasonable inmate of ordinary firmness” from filing a grievance. Id. (citing
McBride v. Lopez, 807 F.3d 982, 988 (9th Cir. 2015) (finding that there must be basis in the
record for threat of retaliation); Lucente v. Cnty of Suffolk, 980 F.3d 284, 313 (2d Cir. 2020)
(requiring that inmate show a connection between threat of retaliation and filing
grievance)).
       Here, Defendants argue that Plaintiff admits in the Complaint that he has not
exhausted his administrative remedies, and that he fails to allege that the grievance process
was unavailable to him. As noted above, however, “inmates are not required to specially
plead or demonstrate exhaustion in their complaints.” Jones, 549 U.S. at 216. The burden
is on Defendants to demonstrate that Plaintiff failed to exhaust his available remedies.
       Plaintiff alleges in the Complaint that he “was told this is not a grievable incident
and if [he] persued [sic] it [he] would suffer consequences.” Doc. 1 at 3. Plaintiff further
alleges that Defendant Hagerty threatened him if he complained anymore about gang


                                               5
      Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 6 of 9 PageID #: 93


violence at the prison, and that Lawson actually put him in administrative segregation
when she received a copy of his lawsuit. An administrative remedy is not available if a
prisoner was not allowed to use it. Porter, 781 F.3d at 452. Nor is it available when prison
administrators thwart its use through intimidation. Ross, 136 S.Ct. at 1860. Furthermore,
Plaintiff alleges that retaliation was threatened (or actually occurred) in direct response to
his complaints. As such, Plaintiff has shown a clear connection between the threat of
retaliation and the filing of a grievance or lawsuit. His allegations are sufficient to
demonstrate that the fear of retaliation would have deterred a reasonable inmate of
ordinary firmness from filing a grievance.
          Because a fact question exists as to whether administrative remedies were available
to Plaintiff, Defendants have not met their burden of proving that Plaintiff failed to exhaust.
Thus, the Court will deny Defendants’ motion to dismiss on this basis.
II.       Physical Injury Requirement
          Defendants argue that the PLRA bars Plaintiff’s claim for money damages in this
matter, because “[n]o Federal civil action may be brought by a prisoner confined in a jail,
prison, or other correctional facility, for mental or emotional injury suffered while in
custody without a prior showing of physical injury or the commission of a sexual act.” 42
U.S.C. § 1997e(e). But the Eighth Circuit has held that prisoners with First Amendment
claims that do not involve physical injury have other avenues of recovery available,
including nominal damages, punitive damages, and injunctive and declaratory relief. Royal
v. Kautzky, 375 F.3d 720, 723 (8th Cir. 2004).
          For relief in this matter, Plaintiff seeks some changes in FCC policy but also
$100,000 in “punitive monetary damages due to stress, mental anguish, pain and suffering
caused by mental stress, violation of civil rights, monetary loss.” Doc. 1 at 14. Liberally
construing Plaintiff’s allegations (as the Court must on a motion to dismiss a self-
represented litigant’s lawsuit), although Plaintiff does mention mental and emotional
injury, he also describes his relief as “punitive” damages for “violation of civil rights.”
Because nominal and punitive damages are allowed for First Amendment claims without
physical injury, Defendants’ request for dismissal on this basis will be denied.




                                                 6
   Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 7 of 9 PageID #: 94


III.   Qualified Immunity
       Finally, Defendants assert the defense of qualified immunity. Qualified immunity
protects officials who acted in an objectively reasonable manner, shielding them from
liability when their conduct “does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). To determine whether a defendant is entitled to qualified immunity, courts
consider: (1) whether the facts alleged or shown, construed in the light most favorable to
the plaintiff, establish a violation of a constitutional or statutory right; and (2) whether that
right was so clearly established that a reasonable official would have known that his or her
actions were unlawful. Pearson v. Callahan, 555 U.S. 223, 232 (2009). “[D]efendants
seeking dismissal under Rule 12(b)(6) based on an assertion of qualified immunity must
show that they are entitled to qualified immunity on the face of the complaint.” Kulkay v.
Roy, 847 F.3d 637, 642 (8th Cir. 2017) (internal citations and quotations omitted).
       Defendants do not contest that the second requirement of qualified immunity has
been satisfied. The right to be free from retaliation for availing oneself of a prison
grievance process is clearly established in the Eighth Circuit. Santiago v. Blair, 707 F.3d
984, 991 (8th Cir. 2013). Instead, Defendants assert that “[n]one of the facts alleged by
Plaintiff rise to a violation of rights by Defendants.” Doc. 10 at 9.
       “To succeed on [a] § 1983 retaliation claim, [a plaintiff] must prove that he engaged
in protected activity and that defendants, to retaliate for the protected activity, took
adverse action against [him] that would chill a person of ordinary firmness from engaging
in that activity.” Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007). Both the filing of a
prison grievance and the filing of an inmate lawsuit are protected First Amendment
activities. Id. Furthermore, according to the Eighth Circuit, “a threat of retaliation is
sufficient injury [to support a First Amendment claim] if [the threat was] made in
retaliation for an inmate’s use of prison grievance procedures.” Burgess v. Moore, 39 F.3d
216, 218 (8th Cir. 1994).
       As to Functional Unit Manager John Hagerty, Plaintiff alleges that in March 2020 he
was “threatened” by Hagerty at a detention hearing. Doc. 1 at 5, 7. According to Plaintiff,
Hagerty told him that if he was put in administrative segregation again as a result of
complaints, Hagerty would “make sure” that Plaintiff loses his college credits and gets


                                                7
  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 8 of 9 PageID #: 95


transferred to a different Missouri prison where he could not complete the treatment
program needed for parole. Id. at 7.
       At this early stage of litigation, Plaintiff need not prove all the elements of § 1983
retaliation; he need only adequately allege them on the face of the Complaint. As discussed
by the Court in its December 15, 2020, Order, Plaintiff has alleged sufficient factual
allegations against John Hagerty to avoid dismissal. Plaintiff asserts that he orally
complained to Hagerty about gang extortion and violence at a detention hearing held after
Plaintiff spent time in protective custody. That oral complaint and the resulting threat of
retaliation are enough to state a claim of First Amendment retaliation by Hagerty. See
Endicott v. Hurley, No. 2:14-CV-107 DDN, 2017 WL 76899, at *10 (E.D. Mo. Jan. 9, 2017)
(finding prisoner’s informal oral complaints as protected First Amendment activity for a
retaliation claim). Hagerty’s alleged threat would chill a reasonable person of ordinary
firmness from continuing to engage in protected activity. Therefore, Plaintiff’s Complaint
alleges a violation of his rights by Defendant Hagerty, and that is enough to avoid dismissal
on the basis of qualified immunity at this time. See also Barton v. Taber, 820 F.3d 958, 967
(8th Cir. 2016) (discussing the significance of the highly deferential motion to dismiss
standard at this stage of the proceeding and affirming denial of qualified immunity).
       Plaintiff likewise states a claim for First Amendment retaliation against Tami
Lawson. According to Plaintiff, he was placed in administrative segregation by Lawson
after she received a copy of the Complaint. Doc. 1 at 11. Filing a lawsuit is protected First
Amendment activity, and placement in administrative segregation is an adverse action that
would chill a reasonable person of ordinary firmness from engaging in that protected
activity in the future. Thus, Plaintiff sufficiently alleges a violation of his First Amendment
rights by Defendant Lawson to avoid dismissal on the basis of qualified immunity.
                                        CONCLUSION
       Defendants’ Motion to Dismiss will be denied. They have not met their burden of
proving that Plaintiff failed to exhaust his administrative remedies. Plaintiff may seek
nominal and punitive damages for his claim under the PLRA. And Plaintiff’s allegations are
sufficient to defeat the defense of qualified immunity at this stage of the litigation.
Defendants will be directed to file an answer to Plaintiff’s Complaint.
       Accordingly,


                                                8
  Case: 4:20-cv-01262-SEP Doc. #: 17 Filed: 09/13/21 Page: 9 of 9 PageID #: 96


      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Complaint
(Doc. 10) is DENIED.
      IT IS FURTHER ORDERED that Defendants shall file an answer to Plaintiff’s
Complaint within the time allowed by the Federal Rules of Civil Procedure.
      Dated this 13th day of September, 2021.



                                             SARAH E. PITLYK
                                             UNITED STATES DISTRICT JUDGE




                                            9
